United States Court of Appeals
                                 FOR THE EIGHTH CIRCUIT
                                     ___________

                                    No. 97-1447
                                     ___________
Michael Odell Johnson, etc.,               *
                                           *
              Appellant,                   *
                                           *   Appeal from the United States
     v.                                    *   District Court for the
                                           *   District of Minnesota
United States of America,                  *
                                           *         [UNPUBLISHED]
              Appellee.                    *
                                           *

                                     ___________

                             Submitted: June 10, 1997
                                             Filed: June 13, 1997
                                    ___________

Before MURPHY and HEANEY, Circuit Judges, and BOGUE,1 District Judge.
                               ___________

PER CURIAM.

      After the district court2 denied his motion to suppress evidence,
Michael O. Johnson pled guilty to one court of possession with intent to
distribute crack cocaine and was sentenced to 120 months in prison.
Johnson preserved his right to appeal the




      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
      2
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
denial of his suppression motion. Having carefully reviewed the record,
we agree with the district court that there was no Fourth Amendment
violation because Johnson abandoned the drugs before any seizure occurred.
See California v. Hodari D., 499 U.S. 621 (1991). The judgment of the
district court is affirmed.

A true copy.

     Attest:

           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-